Citation Nr: 1048380	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Oakland, California.

This case was remanded in June 2010 in order to provide the 
Veteran with his requested Board hearing.  As such, the Veteran 
provided testimony at a hearing before the undersigned Veterans 
Law Judge in October 2010.  A transcript of this hearing has been 
associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus so that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

At his October 2010 Board hearing and in documents of record, the 
Veteran contends that he was exposed to acoustic trauma during 
service as of a result of his duties as an aircraft maintenance 
specialist working on the flight line.  As such, he alleges that 
he currently has bilateral hearing loss and tinnitus and, 
therefore, service connection for such disorders is warranted.

The Board initially notes that the Veteran's October 1970 pre-
induction examination reveals that, upon audiological 
examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
20
-
30
LEFT
25
20
25
-
35

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).  Therefore, the Veteran 
exhibited a hearing loss in his right ear at the time of his 
entrance to active duty.  As such, the presumption of soundness 
with respect to right ear hearing acuity does not attach.  
However, regarding the Veteran's left ear hearing acuity, while 
the pure tone thresholds reflect some hearing loss, it does not 
rise to the level of a hearing loss disability as defined by VA.  
Therefore, the presumption of soundness attaches to the Veteran's 
left ear hearing acuity.

Post-service treatment records reflect diagnoses of tinnitus and 
bilateral hearing loss.  Additionally, in November 2004 and June 
2006 statements, the Veteran's private audiologist noted that the 
Veteran reported a history of noise exposure in the Air Force 
while working with aircraft.  She also observed that the Veteran 
indicated a constant tinnitus in both ears as well as a diagnosis 
of Meniere's disease in the right ear with surgery in 1980.  The 
audiologist reported that the Veteran had a mild sloping to 
profound sensorineural hearing loss in the mid- and high 
frequencies in the left ear in November 2004 and severe high 
frequency sensorineural hearing loss in the left ear in June 
2006.  At the time of both statements, she indicated that there 
was no measurable hearing in the right ear.  In November 2004, 
the audiologist stated that it was possible that the Veteran's 
history of noise exposure in the Air Force contributed to his 
hearing loss initially in both ears; however, the degree could 
not be determined in the right ear as other factors may have 
contributed to his hearing loss.  In June 2006, she indicated 
that it was likely as not that the Veteran's history of noise 
exposure in the military contributed to his hearing loss, 
particularly in the left ear.  The Veteran's private audiologist 
did not offer an opinion with respect to his tinnitus.

Thereafter, the Veteran was afforded a VA examination in October 
2006.  At such time, the Veteran indicated that his tinnitus 
began in 1980 and reported that he had Meniere's disease which 
resulted in surgery in 1980 and no measurable hearing in the 
right ear.  Following an audiological evaluation, a review of the 
record, and an interview with the Veteran, the examiner opined 
that bilateral hearing loss and tinnitus were less likely as not 
caused by noise exposure in the service.  He also indicated that 
it was less likely as not that the Meniere's disease in 1980 
requiring surgery was related to service and that the Veteran's 
tinnitus was as likely as not due to the Meniere's disease.  In 
support of his conclusions, the examiner noted that the Veteran's 
service separation audiogram showed normal hearing bilaterally 
and the surgery report from 1980 indicated that the Veteran 
reported no symptoms referable to his left ear and that he only 
had tinnitus in the right ear.  The examiner stated that he could 
not resolve the question regarding whether the Veteran's right 
ear hearing loss was as likely as not the same as the left ear if 
the Meniere's disease was not related to service without 
resorting to mere speculation.

However, in light of the fact that the Veteran's right ear 
hearing loss pre-existed his military service, an opinion 
regarding whether such was aggravated by his in-service noise 
exposure is necessary to decide the claim.  Moreover, it does not 
appear that the October 2006 VA examiner considered the Veteran's 
statements regarding the continuity of his hearing and tinnitus 
symptomatology in offering his opinions.  Therefore, the Board 
finds that a remand is necessary in order to afford the Veteran 
another VA examination to be conducted by an otolaryngologist.

Furthermore, there appear to be outstanding records that should 
be obtained for consideration in the Veteran's appeal.  In this 
regard, he indicated at his October 2010 Board hearing that he 
received treatment for his bilateral hearing loss and tinnitus at 
Kaiser Permanente in Sacramento, California, beginning in 1980 
and continuing through the present.  Of record are statements 
from the Veteran's private audiologist in November 2004 and June 
2006; however, no treatment records are contained in the claims 
file.  Additionally, the Veteran indicated that a statement from 
Sacramento University Audiological had been submitted, but it 
does not appear that such is contained in the claims file.  
Therefore, while on remand, the Veteran should be given the 
opportunity to identify or submit any additional treatment 
records relevant to his bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any 
outstanding treatment records relevant to his 
bilateral hearing loss and tinnitus.  After 
securing any necessary authorization from 
him, obtain all identified treatment records, 
to include those from Kaiser Permanente dated 
from 1980 to the present and from Sacramento 
University Audiological.  All reasonable 
attempts should be made to obtain any 
identified records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination conducted by an otolaryngologist 
to determine the current nature and etiology 
of his bilateral hearing loss and tinnitus.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

Relevant to the Veteran's right ear hearing 
loss, the examiner should offer an opinion as 
to whether such permanently increased in 
severity during service.  If there was such an 
increase, the examiner should indicate whether 
it was due to the natural progression of the 
disease, or whether it was above and beyond 
the natural progression.

Pertinent to the Veteran's left ear hearing 
loss and tinnitus, the examiner should offer 
an opinion as to whether such are at least as 
likely as not related to his in-service noise 
exposure.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his bilateral hearing loss and 
tinnitus, and the continuity of 
symptomatology.  The examiner should also 
consider the November 2004 and June 2006 
statements from the Veteran's private 
audiologist as well as the October 2006 VA 
examination report.  The rationale for any 
opinion offered should be provided.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claims 
should be readjudicated based on the entirety 
of the evidence.  If the claims remain 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


